DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-5, as originally filed, are currently pending and have been considered below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "classification model storing unit that locates," "model delivery unit that delivers," "classification result storing unit that classifies," "optimum model recommendation unit that presents," "teacher data recording unit that records," "recommendation model employment presence determining unit that detects," "classification result display unit that presents" and "label correction unit that corrects" in claims 1-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the classification result" in lines 6-7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feuz, Sandro and Carbune, Victor, "Ranking and automatic selection of machine learning models Abstract", Technical Disclosure Commons, (December 13, 2017), hereinafter, “Feuz”, and further in view of Lin et al., U.S. Publication No. 2012/0284212, hereinafter, “Lin”.

As per claim 1, Feuz discloses a data collection system for machine learning that collects teacher data or test data of a classification model that classifies a class by machine learning, the data collection system comprising: 
a classification model storing unit that locates a plurality of learned classification models to be used in a user environment (Feuz, page 32, Figure 1; Feuz, pages 4-6, Description, This disclosure describes an application programming interface (API) that enables software applications to automatically select a machine learning model that optimally suits the application-specific data and problem statement out of several available models from service providers … API 102 includes a registry (108) that stores information regarding providers of machine learning model … The registry is populated with machine learning models from different providers, each specializing in specific tasks, with specified input and output types); 
a model delivery unit that delivers the classification model to the user environment (Feuz, page 6, Description, use the API to select one of the pre-trained ML models from a service provider to perform the tasks. The selected models can run in a remote computer, e.g., a cloud-based server, or on the same device as the app, e.g., a consumer device ... the API enables the app to request and obtain a suitable model for each supported ML task type); 
a classification result storing unit that classifies each of the classification models on the classification model storing unit using data with a label transmitted from the user environment as an input (Feuz, pages 4-6, Description, The API also provides an internal scoring or ranking mechanism to rank the machine learning models … The API automatically selects, e.g., returns to the software application, one of several ML service providers (106a-c) based on matching a set of parameters; Feuz, pages 10-11, Description, The machine-learned model can be or include one or more of various different types of machine-learned models. In particular, in some implementations, the machine-learned model can perform classification, regression, clustering, anomaly detection, recommendation generation, and/or other tasks ... In some implementations in which the machine-learned model performs classification, the machine-learned model can be trained using supervised learning techniques ... the machine-learned model can be trained on a training dataset that includes training examples labeled as belonging (or not belonging) to one or more classes; Feuz, pages 26-27, Description, the machine-learned models can be trained using supervised learning, in which the machine-learned model is trained on a training dataset that includes instances or examples that have labels. The labels can be manually applied by experts ... In some implementations, if the user has provided consent, the training examples can be provided by the user computing device ... training data can include examples of the input data that have been assigned labels that correspond to the output data).
Feuz further discloses (Feuz, pages 4-6, Description, The API also provides an internal scoring or ranking mechanism to rank the machine learning models … The API automatically selects, e.g., returns to the software application, one of several ML service providers (106a-c) based on matching a set of parameters) but does not explicitly disclose the following limitations as further recited however Lin discloses 
the classification result storing unit storing a classification result including at least one of classification correctness or a percentage of correct answers for each input data (Lin, ¶0003, a predictive model repository of trained predictive models and instructions. The predictive model repository includes multiple updateable trained predictive models which are each associated with an accuracy score that represents an estimation of the accuracy of the trained predictive model; Lin, ¶0004, Determining the updated accuracy score for a particular trained predictive model can include: summing a number of correct predictive outputs included in the generated predictive output data; Lin, ¶0048, Of the multiple trained predictive models that was trained as described above, some or all of them can be stored in the predictive model repository 215. Each trained predictive model can be associated with its respective accuracy score; Lin, ¶0078-0079, percentage accuracy);
an optimum model recommendation unit that presents an appropriate classification model for the input data based on the classification result for each of the classification models (Lin, ¶0008, A first trained predictive model can be selected from the repository of trained predictive models based on the accuracy scores; Lin, ¶0023, Selection of the trained predictive model to provide to the client entity can be based on the updated accuracy assessments of the trained predictive models included in the repository; Lin, ¶0044, a model selection module 210 is operable to estimate the accuracy of each trained predictive model to determine an initial accuracy score and subsequent new accuracy scores, as new data is received; Lin, ¶0047, Referring again to FIG. 4, each trained model is assigned a score that represents the accuracy of the trained model ...  Based on the scores, a trained predictive model is selected (Step 408). In some implementations, the trained models are ranked based on the value of their respective scores, and the top ranking trained model is chosen as the selected predictive model); and 
a teacher data recording unit that records the input data as teacher data or test data of the classification model (Lin, ¶0026, The training data 106a can also include new training data that can be uploaded from the client computing system 104a as additional training data becomes available).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Feuz to include the accuracy scores and updated training data as taught by Lin in order to provide a correspondence between ranking and accuracy as well as a means to quantify the ranking of the models of Feuz (Lin, ¶0047).

As per claim 2, Feuz and Lin disclose the data collection system for machine learning according to claim 1, further comprising: 
a recommendation model employment presence determining unit that detects whether the classification model presented by the optimum model recommendation unit is employed or not in the user environment, wherein when the recommendation model employment presence determining unit has determined that the classification model presented by the optimum model recommendation unit is employed, the input data is recorded in the teacher data recording unit (Lin, ¶0059, In some implementations, the client computing system 202 uploads new training data sets serially ... In another example, the client computing system 202 may upload a new batch of training data sets accordingly to a particular schedule; Lin, ¶0026, The training data 106a can also include new training data that can be uploaded from the client computing system 104a as additional training data becomes available; Feuz, pages 26-27, the model is continuously trained (or re-trained) as new training data becomes available (e.g., while the model is used to perform inference) … In some implementations, if the user has provided consent, the training examples can be provided by the user computing device ... training data can include examples of the input data that have been assigned labels that correspond to the output data).

As per claim 5, Feuz discloses a data collecting method for machine learning that collects teacher data or test data of a classification model that classifies a class by machine learning, the data collecting method comprising: 
classifying each of a plurality of recorded, learned classification models using data with a label transmitted from a user environment as input data (Feuz, pages 4-6, Description, The API also provides an internal scoring or ranking mechanism to rank the machine learning models … The API automatically selects, e.g., returns to the software application, one of several ML service providers (106a-c) based on matching a set of parameters; Feuz, pages 10-11, Description, The machine-learned model can be or include one or more of various different types of machine-learned models. In particular, in some implementations, the machine-learned model can perform classification, regression, clustering, anomaly detection, recommendation generation, and/or other tasks ... In some implementations in which the machine-learned model performs classification, the machine-learned model can be trained using supervised learning techniques ... the machine-learned model can be trained on a training dataset that includes training examples labeled as belonging (or not belonging) to one or more classes; Feuz, pages 26-27, Description, the machine-learned models can be trained using supervised learning, in which the machine-learned model is trained on a training dataset that includes instances or examples that have labels. The labels can be manually applied by experts ... In some implementations, if the user has provided consent, the training examples can be provided by the user computing device ... training data can include examples of the input data that have been assigned labels that correspond to the output data).
Feuz further discloses (Feuz, pages 4-6, Description, The API also provides an internal scoring or ranking mechanism to rank the machine learning models … The API automatically selects, e.g., returns to the software application, one of several ML service providers (106a-c) based on matching a set of parameters) but does not explicitly disclose the following limitations as further recited however Lin discloses 
presenting an appropriate classification model for the input data based on the classification result for each of the classification models (Lin, ¶0003, a predictive model repository of trained predictive models and instructions. The predictive model repository includes multiple updateable trained predictive models which are each associated with an accuracy score that represents an estimation of the accuracy of the trained predictive model; Lin, ¶0004, Determining the updated accuracy score for a particular trained predictive model can include: summing a number of correct predictive outputs included in the generated predictive output data; Lin, ¶0008, A first trained predictive model can be selected from the repository of trained predictive models based on the accuracy scores; Lin, ¶0023, Selection of the trained predictive model to provide to the client entity can be based on the updated accuracy assessments of the trained predictive models included in the repository; Lin, ¶0044, a model selection module 210 is operable to estimate the accuracy of each trained predictive model to determine an initial accuracy score and subsequent new accuracy scores, as new data is received; Lin, ¶0047, Referring again to FIG. 4, each trained model is assigned a score that represents the accuracy of the trained model ...  Based on the scores, a trained predictive model is selected (Step 408). In some implementations, the trained models are ranked based on the value of their respective scores, and the top ranking trained model is chosen as the selected predictive model; Lin, ¶0048, Of the multiple trained predictive models that was trained as described above, some or all of them can be stored in the predictive model repository 215. Each trained predictive model can be associated with its respective accuracy score); and 
recording the input data as teacher data or test data of the classification model (Lin, ¶0026, The training data 106a can also include new training data that can be uploaded from the client computing system 104a as additional training data becomes available).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Feuz to include the accuracy scores and updated training data as taught by Lin in order to provide a correspondence between ranking and accuracy as well as a means to quantify the ranking of the models of Feuz (Lin, ¶0047).


Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feuz, Sandro and Carbune, Victor, "Ranking and automatic selection of machine learning models Abstract", Technical Disclosure Commons, (December 13, 2017), hereinafter, “Feuz”, in view of Lin et al., U.S. Publication No. 2012/0284212, hereinafter, “Lin” as applied to claims 1 and 2 above, and further in view of Freed et al., U.S. Publication No. 2020/0327134, hereinafter, “Freed”.

As per claim 3, Feuz and Lin disclose the data collection system for machine learning according to claim 1, wherein while the classification result storing unit stores classification correctness for each of the input data as a classification result, the data collection system further comprising: 
a classification result display unit that presents the classification to a user (Lin, ¶0056, Representations of the available predictive models can be displayed, for example, by names listed in a drop down menu or by icons displayed on the web page, although other representations can be used ... The predictive output can be provided by displaying the output, providing an output file or otherwise; Lin, ¶0008, A first trained predictive model can be selected from the repository of trained predictive models based on the accuracy scores); and 
a label correction unit that corrects a label of the input data, wherein input data on which the correction result by the label correction unit is reflected is recorded in the teacher data recording unit (Feuz, pages 26-27, Description, the machine-learned models can be trained using supervised learning, in which the machine-learned model is trained on a training dataset that includes instances or examples that have labels. The labels can be manually applied by experts ... In some implementations, if the user has provided consent, the training examples can be provided by the user computing device ... training data can include examples of the input data that have been assigned labels that correspond to the output data).
Feuz and Lin do not explicitly disclose the following limitation as further recited however Freed discloses 
a classification result display unit that presents the classification correctness to a user (Freed, ¶0035, Once the most relevant ML project resources are identified, the ML project analysis system 310 returns the most relevant project matches to the search user using the insight/reporting module/service 315 along with an assigned relevancy score for each resource so that the user can explore each returned project in depth; Freed, ¶0048, An example of a resource presentation processing step 540 is to employ NLP and interface display processing at step 541 to return the most relevant ML project resources to the search user with an assigned relevance score for each resource and/or a summary of the characteristics of the matching/recommended ML project resources; Freed, ¶0054, Based on a representative sample of the user's dataset, the ML project resource locator infers that the user is working on an “image classification” model type, and may also identify other model-related search metadata (e.g., model algorithm, performance score, etc.; Freed, ¶0056, the system may present one or more recommended ML project resources on a user interface (UI) by displaying a representation of each trained model exceeding a relevancy threshold, a corresponding relevancy assessment).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Feuz and Lin to enable the user to view and update the search parameters as taught by Freed if no relevant model is returned matching search criteria (Freed, ¶0056). 

As per claim 4, Feuz and Lin disclose the data collection system for machine learning according to claim 2, wherein while the classification result storing unit stores classification correctness for each of the input data as a classification result, the data collection system further comprising: 
a classification result display unit that presents the classification to a user (Lin, ¶0056, Representations of the available predictive models can be displayed, for example, by names listed in a drop down menu or by icons displayed on the web page, although other representations can be used ... The predictive output can be provided by displaying the output, providing an output file or otherwise; Lin, ¶0008, A first trained predictive model can be selected from the repository of trained predictive models based on the accuracy scores); and 
a label correction unit that corrects a label of the input data, wherein input data on which the correction result by the label correction unit is reflected is recorded in the teacher data recording unit (Feuz, pages 26-27, Description, the machine-learned models can be trained using supervised learning, in which the machine-learned model is trained on a training dataset that includes instances or examples that have labels. The labels can be manually applied by experts ... In some implementations, if the user has provided consent, the training examples can be provided by the user computing device ... training data can include examples of the input data that have been assigned labels that correspond to the output data).
Feuz and Lin do not explicitly disclose the following limitation as further recited however Freed discloses 
a classification result display unit that presents the classification correctness to a user (Freed, ¶0035, Once the most relevant ML project resources are identified, the ML project analysis system 310 returns the most relevant project matches to the search user using the insight/reporting module/service 315 along with an assigned relevancy score for each resource so that the user can explore each returned project in depth; Freed, ¶0048, An example of a resource presentation processing step 540 is to employ NLP and interface display processing at step 541 to return the most relevant ML project resources to the search user with an assigned relevance score for each resource and/or a summary of the characteristics of the matching/recommended ML project resources; Freed, ¶0054, Based on a representative sample of the user's dataset, the ML project resource locator infers that the user is working on an “image classification” model type, and may also identify other model-related search metadata (e.g., model algorithm, performance score, etc.; Freed, ¶0056, the system may present one or more recommended ML project resources on a user interface (UI) by displaying a representation of each trained model exceeding a relevancy threshold, a corresponding relevancy assessment).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Feuz and Lin to enable the user to view and update the search parameters as taught by Freed if no relevant model is returned matching search criteria (Freed, ¶0056). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY MANGIALASCHI/Examiner, Art Unit 2668                       
/VU LE/Supervisory Patent Examiner, Art Unit 2668